Citation Nr: 0818769	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-11 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for chronic tinnitus.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from October 1965 to July 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) which, in pertinent 
part, denied service connection for chronic tinnitus.  


FINDING OF FACT

Chronic tinnitus has been shown to have had its onset while 
the veteran was on active duty.  


CONCLUSION OF LAW

Chronic tinnitus was incurred in wartime service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.326(a) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claim for service 
connection for chronic tinnitus, the Board observes that the 
RO issued VCAA notices to the veteran in October 2005 and 
March 2006 which informed him of the evidence generally 
needed to support a claim of entitlement to service 
connection and the assignment of an evaluation and an 
effective date for an initial award of service connection; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claim.  The October 2005 VCAA 
notice was issued prior to the December 2005 rating decision 
from which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  There remains no issue as 
to the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  

Notwithstanding any deficiency in the notice given the 
veteran, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision 
given the favorable outcome below.  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); petition 
for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) (No. 
07A588).

II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  

The veteran's service medical records make no reference to 
tinnitus or ringing of the ears.  However, the documentation 
does reflect that the veteran was seen on several occasions 
for right and left earaches and other ear symptomatology.  
The veteran's service personnel records indicate that he 
served in the Republic of Vietnam as a motorized vehicle 
mechanic.  

At a November 2005 VA examination for compensation purposes, 
the veteran complained of chronic tinnitus.  He presented a 
history of inservice heavy equipment and engine-related noise 
exposure.  The veteran reported that he had "a hard time 
recalling when he first noticed his tinnitus."  He was told 
that he had "shooters years" in 1993.  The veteran was 
diagnosed with "bilateral, constant, low pitched tinnitus."  
The VA examiner opined that: 

Because there is a 25 year interval 
between his military noise exposure in 
the onset of his tinnitus, it is the 
opinion of this medical examiner that the 
veteran's tinnitus is less likely than 
not related to his military noise 
exposure.  

In his December 2005 notice of disagreement (NOD), the 
veteran clarified that:

My service connection for tinnitus 
started when I was in Vietnam.  I 
explained it to the Dr. that my ears hurt 
so bad I couldn't sleep at night.  I had 
to go to sick bay many times to have the 
sand and wax flushed out.  That is when 
the tinnitus started.  In information you 
stated about my tinnitus beginning in 
1993.  I stated that 1993 was the last 
year I work for the Burlington Northern 
RR.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
examiner at the November 2005 VA examination for compensation 
purposes concluded that the veteran's chronic tinnitus was 
not related to his inservice noise exposure given that the 
disability was initially manifested 25 years after service 
separation.  While the veteran reported that he had been told 
that he had "shooters years" in 1993, he did not explicitly 
state that he initially manifested tinnitus in 1993.  In his 
December 2005 NOD, the veteran clarified that he had 
initially manifested tinnitus while stationed in the Republic 
of Vietnam.  

The veteran is competent to describe his experience of 
ringing in the ears in service and after service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002) (providing that 
ringing in the ears is capable of lay observation).  The 
Board has no basis to question the veteran's credibility.  
Therefore, as the veteran has described ringing in his ears 
since active service, and that ringing has been diagnosed as 
tinnitus by a competent health care provider, the Board finds 
that the evidence is at least in equipoise as to whether the 
veteran's current chronic tinnitus is etiologically related 
to active service.  Upon resolution of reasonable doubt in 
the veteran's favor, the Board concludes that service 
connection is warranted for chronic tinnitus.  


ORDER

Service connection for chronic tinnitus is granted.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


